 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No. 5, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers,Ind.andAltexReady-MixedConcreteCorporation.Case15-CC-323March 13, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND BROWNOn January 15, 1968, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Teamsters Local UnionNo. 5, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers, Ind., its officers, agents, and representatives,shall take the action set forth in the Trial Ex-aminer's Recommended Order.'No exception by Respondent is directed to the breadth of the Trial Ex-aminer's recommended cease-and-desist orderWe therefore do not con-sider the Trial Examiner's rationale in this connectionIn the circumstances of this case,Member Fanningwouldnot grant abroad order'All datesherein arein the year 1967TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: Pursuant to acharge filed October 9t and amended October 20byAltexReady-MixedConcreteCorporation,hereinafter called Altex, against Teamsters LocalUnion No. 5, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers, Ind., hereinafter called Respondent,the complaint herein was issued on October 25 andalleges that by picketing and other acts and con-duct directed at Altex in furtherance of a labordisputewithBarber Brothers Contractors, Inc.(herein called Barber), between October 6 and 7,Respondent violated Section 8(b)(4)(i) and (ii)(B)of the Act. In its timely filed answer and in stipula-tions at the commencement of the hearing Respon-dent admitted many of the subsidiary allegations ofthe complaint but denied the allegations of unlaw-fulactivityand the conclusions that stemtherefrom.All parties appeared at the hearing by counseland had an opportunity to produce evidence, ex-amine and cross-examine witnesses, and submitbriefs.All parties waived oral argument on therecord. Upon the entire record, including my obser-vation of the witnesses, and after due considerationof the briefs received from General Counsel andRespondent, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSAltex is a Louisiana corporation which annuallypurchases goods and materials valued in excess of$50,000, shipped directly to it in Louisiana frompoints outside that State, and is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESCommencing on or about September 26, Respond-ent engaged in picketing Barber at its plant inBaton Rouge with signs stating that Barber wasnonunion.Altex,which was located across thestreet from Barber and whose owner is an oldfriend of the owners of Barber, was supposed tocommence delivery of concrete to a street con-struction site of which Barber was the general con-170 NLRB No. 37 TEAMSTERSLOCALUNION NO. 5tractor.With the knowledge that Barber was beingpicketed both at its plant and on the job, WallaceHeck,president of Altex,informed Barber that hismen would not cross the picket line. Barber, whofurnished about half of his own concrete,told Heckthat they would do so on this job,informed Hecktheywere running out of cement,and- askedHeck if he could help them out. Heck agreed topermit a carload of cement on a nearby siding to bedelivered to Barber,which was subsequently done.Picketing continued at Barber'splant.On theevening of October 5 a truck loaded with 20 cubicyards of gravel from the Acme Sand and GravelCompany,whose employees were represented byRespondent,pulled up at Barber's gates and findingpickets there-pulled down the block to Altex andasked permission to unload on Altex's property.Heck testified without contradiction that it is custo-mary for Altex to purchase loads of sand or gravelfrom union drivers who for one reason or anothercould not deliver them to the destinations for whichthey were meant and that this purchase from Acmewas in no way inconsistent with its custom 2On the morning of October 6, at or about 8:30,pickets,including one who had been picketing atthe Barber premises,appeared at Altex's two gateswith picket signs stating as follows:HECK & ALTEX-Keep your nose out ofunion business that doesn't pertain to you.The picket signs contained no identification and thepickets,when asked,refused to identify themselves,the cause of the dispute,or for whom they werepicketing.All work connected with the manufac-ture and distribution of ready-mixed concrete im-mediately ceased at Altex's premises.'Aaron Phillips,Respondent's shop steward on thejob, arrived at the plant,saw the pickets,and askeda picket what the sign was for. Thepicket did notanswer.He went to the other side of the plant andasked the picket there what it was all about. Thepicket told him that Altex was interfering withunion business.Phillips then went down to theunion offices where he asked Business ManagerPartin what it would take to remove the pickets.Partin answered that if Phillips could get Mr. Heckto agree not to interfere with union business thepicket line would be removed.Phillips testified,"Well, that's all that was said, and then I told-Imean, I didn'twant to go to Mr. Heck with it-Itold shim [Partin]that I would rather someone, arepresentative,from the union to go."At or about 11 o'clock Heck and his attorney,McKinnis,met with Assistant Business Agent2 It appears that Acme is owned by the same individuals who own Barber.Barber's accountant testified that Acme has a limited supply of gravel in apit which it has leased and that it sells the gravel only to Barber with the ex-ception of the single truck which was delivered to Altex.The Altex drivers ar represented by Respondent.'This may have been true. Pedescleaux's testimony was so evasive andself-contradictory and his demeanor so unimpressive that I can give noweight to his testimony.289DennisPedescleaux,Phillips,AssistantShopSteward James White, and some of the drivers out-side the picket line. McKinnis asked Phillips andPedescleaux what the picket line was for, andPedescleaux said he didn't know.' Phillips said- thathe had talked to Partin. He mentioned the fact thatBarber Brothers had received the carload of ce-ment from Altex and the truckload of gravel fromAcme and said that, as long as Heck maintained hislawsuit against Partin, the Company would have towalk a chalkline. He suggested that they cease hav-ing anything to do with Barber.'The lawsuit, to which Phillips referred, had beenfiled by Heck against some of his competitors andPartin, alleging a conspiracy in restraint of tradeand seeking monetary damages.McKinnis asked Pedescleaux whether he knewthe people on the picket line and Pedescleauxstated that he did not. McKinnis asked Phillips why,if this was not a legal picket line, the employeeswould not go ahead and work. Phillips answeredthat Partin had said that the employees, were torecognize the picket line. Heck asked Pedescleauxhow to get the picket line off and Pedescleaux saidthat he would talk to Partin. He attempted to callPartin from the company offices but was unsuccess-ful in doing so.'At or about 4 in the afternoon PedescleauxcalledHeck and told him that Partin was angrybecause Heck had turned him over to Mr. Roberts.'Heck denied knowing who Mr. Roberts was.On the following day, Saturday, Heck talkedagainwith Pedescleaux who told him , that hethought that there would be no picket line on thefollowing Monday.On Monday morning the picket line was stillthere. At 9:30 Heck met with Phillips, Pedescleaux,andWhite again. Heck asked Pedescleaux whythere were pickets when Pedescleaux had told himthere would be none, and Pedescleaux answeredthat he did not know on Saturday that Heck hadfiled the instant charges. Phillips again advisedHeck that he should stop doing business withBarber and perhaps the picket line would be takendown. An employee, Murray, said that he thoughtthat there would be trouble as long as Heck main-tained his suit against Partin. Another employeestated that he thought that Partin had promised th1temployees would get warning before picket lineswere put up and that this had not-been done. At 11a.m. Heck telephoned Partin and this time reachedhim. Partin complained to Heck both about hislawsuit and the charges in the instant case, and' Phillips testified credibly, in my opinion,that he was not told by Partinto tell this to Heck,but that it was his own opinion that the troublesbetween the Union and the Employer resulted from the lawsuit' Heck had also attempted to call Partin without success and had senthim a telegram to which he received no answer.'Mr. Roberts appears to be a member of the Governor's Board ofInquiry with regard to labor management problems.350-999 0 - 71 - 20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeclined to meet with Heck until the charges weredropped. Partin told Heck that he should not haveanything to do with Barber and agreed that thepicket line would leave if Heck dropped thecharges and agreed not to have anything to do withBarber.He also accused Heck of letting Barberhave a carload of cement and taking severaltruckloads of material from Acme and said that hedid not want Altex to have anything else to do withBarber.At or about 1:30 Heck and his yard foreman,Stevens, met with Phillips, Pedescleaux, and Whiteagain.On this occasion Phillips again advised Heckto drop the charges and not have anything to dowith Barber and attributed this advice to Partin.'At 4:30 p.m. on Monday, October 9, Pedescleauxcalled Heck at his office and asked him if he haddropped-the charges yet. Heck answered that hehad not done so. Pedescleaux hung up.On the I Ith or 12th Heck again telephoned Par-tin who reiterated his position that if Heck droppedthe charges and had nothing further to do withBarber, he would take the picket off. On October16 the picket line was still up. At 2:30 p.m. Heck,Stevens, and Attorney McKinnis met with Partin,Phillips,Jones, an assistantbusiness agent, and theemployees. Partin drew Heck aside and again com-plained about his furnishing concrete to Barber andtaking the gravel that had been sent to Barber, andtold him that he should drop the charges or Partinwould see that Altex was put on the unfair list. Hetold Heck that he was too quick to file lawsuits9 andaccused Heck of contributing to an alleged assas-sinationplot against Partin. Heck told Partin thathe would not drop the charges and Partin wentback to the employees. At or about 3:30 that dayHeck met with the employees and Partin. On thatoccasionPartin distributed several hundred dollarsamong theemployees because they were complain-ing that they needed to work to earn money andagain Partindrew Heck apart from the employees.Partin told Heck, that he was not showing favoritismto Dunham and that he should leave him out of thedispute." Partin'also againasked Heck to drop thecharges and Heck declined to do- -so, whereuponPartin left.At 8 p.m. Partin telephoned Heck and againasked him if he had dropped the charges. Heck saidthat he had notand Partinsaid that he would callhim later, but he did not do so.On October 17 the pickets appeared but after afew minutesleft, and they have not reappeared atthe jobsite.lrConclusionsRespondent did not call Edward Partin as a wit-ness and presented no reason for its failure to doso. There is no reason, in my opinion, to discreditthe testimony of Heck that Partin on the morningof October 9 refused to meet with him until thecharges were dropped, advised him that the picketlinewould go off if he dropped the charges andagreed not to have anything to do with Barber, andcomplained to him about the gravel trucks and thecar of cement, nor can I ignore the testimony ofJack Lord, a reporter for a local newspaper, thatPartin told him, "the trouble was that Altex haddiverted a carload of cement over to BarberBrothers and he made mention, also, of the sandand gravel deal."There is no question that the Union was responsi-ble for the picketing at Altex. Union PresidentBennett so testified and Partin's attempt tonegotiate the terms under which it would bestopped, together with the Union's obvious abilityto stop it immediately when the injunction proceed-ing resulted in a stipulation that it be stopped, con-vinces me that the Union was completely responsi-ble for the picket.I view the legend on the picket sign, which couldnot be more ambiguous, as no more than an at-tempted obfuscation, as indeed was the failure ofthe Union to identify itself on the picket signs andthe refusal of the pickets either to identify theirprincipal or themselves.With regard to the testimony of Shop StewardAaron Phillips, I have no doubt that the employees,who were obviously caught in the middle betweenPartin and the Employer, believed that their trou-bles resulted from the lawsuit filed by HeckagainstPartin and his competitors, and it may very well bethat an object of the picketing was either to punishHeck therefor or to coerce him to withdraw thelawsuit. It may well be that Respondent had a dualobject-in its picketing of Altex. Ifanobject was toput pressure on Altex to cease doing business withBarber a violation is spelled out.12Iview the testimony of Assistant Business AgentPedescleaux with regard to. an alleged agreementbetween the employees and Heck on the one handand the employees and Partin on the other handpursuant to which, according to Pedescleaux, theemployees had "agreed" with Heck that he wouldnot receive any sand and gravel except from uniondrivers and "agreed" with Partin that they wouldwalk off the job if Altex accepted shipments of sandBWith relation to this and the other conversations set forth above, Phil-lips testified that he was not so advised by Partin but that he did in factmake these statements because in his opinion this is what it would take toresolve the issue." It is not clear from Heck's testimony whether Partin was referring to thecivil suit for damages or to the charges herein.10Dunham is apparently the leading figure in the competing ready-mixedconcrete companies against whom,together with Partin, Heck's lawsuitwas filed." On October17 AttorneyBradley for Respondent and Attorney Bentzfor theRegional Director signed a stipulationfiled with the United StatesDistrictCourt forthe Eastern District of Louisiana,Baton Rouge division,agreeing that pending the final disposition of the mattersinvolved herein,Respondent would not picket at or in the vicinity of the premisesof Altex1iNew OrleansTypographical Union No. 17, ITU, AFL-CIO(Rivas), 152NLRB 587 TEAMSTERNS LOCAL UNION NO. 5291and gravel from anyone other than a union driver,as further obfuscation.What is more, it appearsthat such agreements, if they existed, and thetestimony of employee Aaron Phillips leaves con-siderable doubt that they existed, at least in theform that Pedescleaux testified, were nothing but athinly veiled agreement between Partin and Heckwhich was obviously violative of Section 8(e) of theAct, inasmuch as it in effect requires the employerto cease or refrain from doing business with anyemployer who did not use union drivers.13 Further-more, I do not credit Pedescleaux's testimony thatthe entire discussion in front of the Altex plant con-sistedof the employees complaining over thereceipt of nonunion products or Partin stating thathe would take the sign down if Respondent wouldstop using nonunion products as they had agreed toat the other meeting.Respondent contends that the picket line was notunlawful because it was "informational picketing."There appears to be a belief extant that there issome magic in the term "informational" that pro-tects a picketing union from the reach of the Act.All picketing is by its very nature informational.The question is, to whom is the information ad-dressed? In the instant case there is no showing thatthe public, as distinguished from the employees,ever came to Altex's premises, or that the public, inthat sense of the word, .normally passed both suchentrances.Nor is there any showing that the em-ployees ever had any reason to expect that thepicketing was meant as anything but a signal tothem to cease work, as they had done too manytimes in the recent past, according to Steward Phil-lips. Partin's distribution of funds to, in effect, com-pensate the employees for their loss of earnings wasscarcely inconsistant with a belief that their refusalto work was the object of the picket. Nor is thereevidence that Pedescleaux or Partin, both of whomhad ample opportunity to inform the employeesthat they were not meant to cease work, ever didso. On the contrary the actions of both these unionagents, as well as the statements of the steward,who was clearly the Union's agent, were designedto require them to respect the picket line. I rejectRespondent's defense in this regard.In sum I conclude and find that Respondentcaused pickets to appear at the Charging Party'splace of business at least partially in order to causethe Charging Party to cease doing business withBarber Brothers, another employer, with whom theRespondent Union had a labor dispute. I find thatby establishing a picket line and by the statementsmade by Partin as set forth above, Respondent hasin fact, as alleged, engaged in the unfair labor prac-tices charged.CONCLUSIONS OF LAWThe Respondent by the acts of its agents inpicketing Altex with an object of forcing Altex tocease doing business with Barber engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(b)(4)(i) and (ii)(B) and Sec-tion 2(6) and (7) of the Act.THE REMEDYI shall recommend that the Union cease and de-sist from its unfair labor practices and post ap-propriate notices.14Upon the foregoing findings and conclusions andupon the entire record in the case I recommend is-suance of the following:ORDERRespondent, Teamsters Local Union No. 5, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., its officers, agents, and representa-tives, shall:1.Cease and desist from picketing or otherwiseinducing or encouraging any individual employedby Altex or by any other person engaged in com-merce or in an industry affecting commerce to en-gage in a strike or refusal in the course of his em-ployment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, or commodities or to perform any ser-vices or in any manner or by any means threaten-ing, coercing, or restraining Altex or any other per-son engaged in commerce or in an industry affect-ing commerce with the object of forcing or requir-ingAltex or any other person to cease using,selling, handling, transporting, or otherwise dealingin the products of or to cease doing business withBarber or any other person engaged in commerceor in an industry affecting commerce.2.Take the following affirmative action to effec-tuate the policies of the National Labor RelationsAct:(a) Post in conspicuous places in Respondent'smeeting halls and other places where it customarilyposts notices to its members copies of the attached11The construction industryproviso would, of course,not reach such anagreementSeeLos AngelesBuilding and ConstructionTradesCouncil,(Portofino Marina),150 NLRB 1590.14 1 deem appropriate,an order to the Union that it shall not commit theunfair labor practices here found, ratherthan an order which merely pro-vides thatitwill not commit them with regard to this single primary em-ployer I have noted that ordinarily the remedy in any other unfair laborpractice is to require the cessation of the type of unlawful activity found,without limitation with regard to the victim thereof and I see no reason todistinguish a violation of Section 8(b)(4)(B)from violation of 8(b)(2) or8(a)(3) in this aspect. 292DECISIONS OF NATIONALnotice marked "Appendix."15 Copies of said notice,on forms to be furnished by the Regional DirectorforRegion 15, after being duly -signed by theauthorized representative of Respondent LocalUnion No. 5, shall be posted by said Respondent asaforesaid immediately upon receipt thereof and bemaintainedfor a period of 60 consecutive daysthereafter. Reasonable steps shall be taken by saidRespondentto insurethat said notices are not al-tered, defaced, or covered by any other material.(b)Mail to the Regional Director for Region 15sufficient signed copies of the said notices for post-ing at thepremisesof Altex and Barber, these em-ployers or personsbeing willing.Copies of saidnotice on forms to be furnished by the RegionalDirector for Region 15, after having been signed byRespondent shall be forthwith returned to the Re-gional Director.(c)Notify the Regional Director for Region 15,in writiDecisng,within 20 days from the receipt of thision and Recommended Order, whatsteps saidRespondent has taken to comply herewith.tsIS In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree- of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."IS In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify the Regional Director forRegion 15,in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALLMEMBERS OFTEAMSTERS LOCALUNION No. 5, AFFILIATED WITH INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS, IND.Pursuant to the Recommended Order of a TrialExaminer of the National LaborRelations Boardand in order to effectuate the policies of the Na-LABOR RELATIONS BOARDtional Labor Relations Act, as amended, we herebynotify you that:WE WILL NOT picket or otherwise induce orencourage any individual employed by Altex orby any -other person engaged in commerce orin any industry affecting commerce-to engagein a strike or a refusal in the course of his em-ployment to use, manufacture, process, trans-port,or otherwise handle or work on anygoods, articles, -materials, or commodities or toperform any services or in any manner or byany means threaten, coerce, or, restrain Altexor any other person engaged in commerce orin an industry affecting commerce with the ob-ject of forcing or requiring Altex or any otherperson to cease using, selling, handling, trans-porting, or otherwise dealing in the products ofor to cease doing business with Barber or anyother person engaged in commerceor in an in-dustry affecting commerce.TEAMSTERS LOCAL UNIONNo, 5, AFFILIATED WITHINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS, IND.(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, T6024 Federal Building (Loyola), 701Loyola Avenue, New Orleans, Louisiana 70113,Telephone 527-6361.